DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed October 7, 2021 is acknowledged.  Claims 1 and 21 (currently amended) and 2-20 (original) will be examined on the merits.  Claims 22-36 were previously canceled.  No claims have been withdrawn from consideration.  It is noted that this application is now being examined by a different examiner. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the active steps of (a) binding a polymerase to a double-stranded nucleic acid that comprises an extendible primer hybridized to a template, the template comprising a first allele of a locus, (b) adding a nucleotide to the extendible primer via catalytic activity of the polymerase, thereby producing an extended double stranded nucleic acid, wherein the nucleotide is a cognate nucleotide 
	In addition, independent claim 1 recites the step of comparing the dissociation of the polymerase from the extended double stranded nucleic acid to dissociation of the polymerase from a second double stranded nucleic acid that comprises an extendible primer hybridized to the same position of the locus as the primer of the extended double stranded nucleic acid, thereby determining the presence of the first allele, and identifying the first allele, based on the comparison of the dissociations.  It is not clear if for the second double stranded nucleic acid, dissociation is detected when a nucleotide, 

Status of the Prior Art
4.	With regards to claims 1-21, no prior art was found that teaches or suggests a method for determining the presence of an allele, or a method for distinguishing nucleic acid alleles, as currently amended.  As discussed further below, the closest prior art of Previte et al. (U.S. Patent Pub. No. 2013/0165328) and Lundeberg et al. (WO 2002/068684) do not teach or suggest all the limitations of the claims as amended, and do not provide one or ordinary skill in the art motivation to combine the teachings of the references with a reasonable expectation of success.  In particular, the combination of Previte and Lundeberg do not teach or suggest a method of comparing dissociation rates of a polymerase from an extended double stranded nucleic acid to dissociation rates of a polymerase from a second double stranded nucleic acid to determine and identify the presence of a first allele in the template nucleic acid.  Previte teaches methods for sequencing nucleic acids using polymerase steady-state kinetics, wherein a polymerase exhibits distinct kinetics behavior when encountering a nucleotide cognate to a template base in contrast to encountering a mismatched nucleotide, 
 
Response to Arguments
5.	Applicant's arguments filed October 7, 2021 have been fully considered and they are persuasive. 
Applicant argues that the rejection of claims 1-13 and 16-19 under 35 U.S.C. § 103 as being unpatentable over Previte et al. (U.S. Patent Pub. No. 2013/0165328) in view of Lundeberg et al. (WO 2002/068684) should be withdrawn since the cited references alone or in combination fail to disclose or suggest all the limitations of the claims as amended and in addition, fail to provide one or ordinary skill in the art with a reasonable expectation of success.  In particular, Applicant argues that Previte and Lundeberg, in combination, fail to disclose or suggest all the limitations of independent claim 1 as amended, as they do not teach comparing dissociation rates of a polymerase from an extended double stranded nucleic acid to dissociation rates of a polymerase from a second double stranded nucleic acid to determine the presence of a first allele in the template nucleic acid.  Applicant further argues that Previte teaches a method that distinguishes nucleotide incorporation events from non-incorporation or mismatched binding events using blocked primers, while Lundeberg teaches a method of detecting a base at a pre-determined position in a nucleic acid molecule by performing primer extension reactions using base-specific detection primers to determine which base is present at the position, yet neither teaches a method wherein dissociation rates of the polymerase bound to a first extended double stranded nucleic acid are compared to 
In addition, Applicant argues that Lundeberg and Previte, in combination, fail to disclose or suggest all the limitations of independent claim 21 as amended, as they do not teach providing a first template nucleic acid comprising a first allele of a locus and a second template nucleic acid comprising a second allele of a locus, both hybridized to an extendible primer, and determining a difference in the dissociation of the polymerase from the first and second extended double stranded nucleic acid to distinguish the first from the second allele.  The examiner agrees and therefore the rejection is withdrawn.  
Applicant further argues that the rejection of claims 14 and 15 under 35 U.S.C. § 103 as being unpatentable over Previte in view of Lundeberg and further in view of Chaisson et al. (U.S. Patent Pub. No. 2011/0160077) should be withdrawn since Chaisson fails to cure the deficiencies of Previte and Lundeberg, as Chaisson, while teaching methods for sequencing nucleic acids using a polymerase enzyme as it grows a nascent strand complementary to the template nucleic acid, is silent with regard to detecting or identifying sequence variants by exploiting dissociation rates of a polymerase from a primed template nucleic acid to distinguish different sequences such as different alleles at a locus.  Applicant argues therefore that Previte, Lundeberg, and Chaisson in combination fail to disclose or suggest methods that use comparative 
Finally, Applicant argues that the rejection of claim 20 under 35 U.S.C. § 103 as being unpatentable over Previte in view of Lundeberg and further in view of Royce et al. (U.S. Patent Pub. No. 2016/0098518) should be withdrawn since Royce fails to cure the deficiencies of Previte and Lundeberg, as Royce, while describing a computer readable memory, fails to teach or suggest using extendible primers hybridized to first and second template nucleic acids and comparing dissociation rates of a polymerase from an extended double stranded nucleic acid to dissociation rates of a polymerase from a second double stranded nucleic acid to determine the presence of the first allele in the template nucleic acid.  The examiner agrees and therefore the rejection is withdrawn.  

Summary
6.	Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1-21 are free of the prior art, as also discussed above. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637